EXHIBIT 10.3

NON-COMPETITION AGREEMENT


This Non-Competition Agreement (the “Agreement”) is entered into as of the 29th
day of October 2014, by and between WESBANCO, INC. and WESBANCO BANK, INC.
(collectively referred to as the “Buyer”) and CHARLOTTE A. ZUSCHLAG (the
“Employee”).


WHEREAS, pursuant to an Agreement and Plan of Merger dated the 29th day of
October 2014, by and among Buyer and ESB FINANCIAL CORPORATION and ESB BANK
(collectively referred to as the “Seller”) (the “Merger Agreement”), the Seller
will merge with and into the Buyer with the Buyer as the continuing entity (the
“Merger”);


WHEREAS, the Employee serves as an executive officer of the Seller, and as a
condition of the Merger, the Buyer, the Seller and the Employee have agreed to
take reasonable measures to maintain and protect the franchise value of the
Seller subsequent to the closing of the Merger;


WHEREAS, the Buyer and the Employee agree that in order to maintain the
franchise value of the Seller it is important to the Buyer that the Employee
remain employed by the Seller through the Effective Date (as defined in the
Merger agreement”) of the Merger (the “Commencement Date”), and that thereafter,
the Employee will be bound by a non-competition restriction in favor of the
Buyer for a period of four (4) years following the Commencement Date in exchange
for additional reasonable compensation for assumption of such restrictions and
limitations; and


WHEREAS, the parties hereto recognize and acknowledge that the covenants set
forth in this Agreement are necessary to protect the business and goodwill of
the Seller to be acquired by the Buyer in connection with the Merger;


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, including the payments to be made to
the Employee pursuant to Section 4 of this Agreement, for which the sufficiency
of such consideration is hereby acknowledged, the parties hereto, intending to
be legally bound, do hereby agree as follows:


 1.           Non-competition.  As of the Commencement Date and for a period of
four (4) years thereafter (the “Non-compete Period”), the Employee shall not,
without the prior written consent of the Buyer, directly or indirectly, whether
or not for compensation, engage or invest in, own, manage, operate, finance,
control or participate in ownership, management, operation, financing or control
of, be employed by, associated with, or in any manner connected with, lend the
Employee’s name or any similar name to, lend the Employee’s credit to, or render
services or advice to, any business, including a credit union, savings bank,
savings and loan association, savings and loan holding company, bank, bank
holding company, mortgage company or similar type financial institution
(including, without limitation, a de novo financial institution in its
organizational phase), or any direct or indirect subsidiary or affiliate of such
entity, whose products or activities compete or would compete in whole or in
part with the products or activities of the Buyer or its subsidiaries within a
thirty (30) miles radius of any office of the Buyer or the Seller during the
Non-compete Period (the “Non-compete Area”), provided, however, that the
Employee may purchase or otherwise acquire up to (but not more than) two percent
of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise), and provided further that
the Employee may borrow from or make deposits in any such enterprise.  The
Employee agrees that this covenant is reasonable with respect to its duration,
geographical area, and scope.  In the event of a breach by the Employee of any
covenant set forth in this Section 1 of this Agreement, the term of such
covenant will be extended by the period of the duration of such breach.
 
 


2.           Nonsolicitation.  During the Non-compete Period, the Employee will
not, directly or indirectly, either for herself or any other Person (as defined
herein), (i) induce or attempt to induce any employee of the Buyer or its
subsidiaries to leave the employ of the Buyer or its subsidiaries, (ii) in any
way interfere with the relationship between the Buyer or its subsidiaries and
any employee of the Buyer or its subsidiaries, (iii) employ, or otherwise engage
as an employee, independent contractor or otherwise, any employee of the Buyer
or its subsidiaries, or (iv) induce or attempt to induce any customer, supplier,
licensee or business relation of the Buyer or its subsidiaries to cease doing
business with the Buyer or its subsidiaries, or in any way interfere with the
relationship between any customer, supplier, licensee or business relation of
the Buyer or its subsidiaries.  During the Non-compete Period, the Employee will
not, directly or indirectly, either for herself or any other Person solicit the
business of any Person known to the Employee to be a customer of the Buyer or
its subsidiaries, whether or not the Employee had personal contact with such
Person, with respect to products or activities which compete in whole or in part
with the products or activities of the Buyer or its subsidiaries, excluding
general solicitations of the public that are not based in whole or in part on
any list of customers of the Buyer or any of its subsidiaries.  For purposes of
this Agreement, “Person” shall include an individual, trust, estate,
corporation, limited liability company, credit union, savings bank, savings and
loan association, savings and loan holding company, bank, bank holding company,
mortgage company or similar type financial institution, including, without
limitation, a de novo financial institution in its organizational phase.


3.           Confidentiality.  The Employee acknowledges and agrees to treat as
confidential all information known or obtained by the Employee, whether before
or after the date hereof, concerning the Buyer or the Seller, or their
respective subsidiaries’ records, properties, books, contracts, commitments and
affairs, including but not limited to, information regarding accounts,
shareholders, finances, strategies, marketing, customers and potential customers
and other information of a similar nature (such information, “Confidential
Information”).  The Employee agrees that she will not, at any time, disclose to
any unauthorized Persons, or use for her own account or for the benefit of any
third party any Confidential Information, whether or not the Confidential
Information is embodied in writing or other physical form, without the Buyer’s
express written consent, unless and to the extent that such Confidential
Information is or becomes generally known to and available for use by the public
other than as a result of the Employee’s fault or the fault of any other Person
bound by a duty of confidentiality to the Buyer.


4.           Compensation.  In consideration of the covenants contained in this
Agreement, the Buyer shall pay to the Employee the sum of One Million Sixty-one
Thousand Dollars ($1,061,000.00) in a single lump-sum on the Effective Date of
the Merger (the “Payment”).  The Payment shall be subject to applicable tax
reporting and may be subject to tax withholding.
 
2


5.           Remedies.  The parties hereto, recognizing that irreparable injury
will result to the Buyer, its business and property in the event of the
Employee’s breach of this Agreement, hereby consent, in the event of any such
breach by the Employee, to an injunction in favor of the Buyer, in addition to
any other remedies and damages available, to restrain the violation hereof by
the Employee, the Employee’s partners, agents, servants, employers, employees
and all persons acting for or with the Employee.  The Employee represents and
admits that the Employee’s experience and capabilities are such that the
Employee can obtain employment in a business engaged in other industries and/or
a different nature than the Buyer, and that the enforcement of a remedy by way
of injunction will not prevent the Employee from earning a livelihood.  Nothing
herein will be construed as prohibiting the Buyer from pursuing any other
remedies available to the Buyer for such breach or threatened breach, including
the recovery of damages from the Employee.  The Employee acknowledges that in
addition to or in lieu of the Buyer seeking injunctive relief, the Buyer may
also seek to recoup in a judicial proceeding any or all amounts paid by the
Buyer to the Employee pursuant to Section 4 hereof.  Each of the remedies
available to the Buyer in the event of a breach by the Employee shall be
cumulative and not mutually exclusive.


6.           Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative.  Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.  To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.


7.           Successors and Assigns.  This Agreement shall be binding upon the
Employee and the Buyer and will inure to the benefit of the Buyer and its
affiliates, successors and assigns and the Employee and the Employee’s assigns,
estate, heirs and legal representatives.


8.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
conflicts of laws principles.


9.           Severability.  If any provision in this Agreement is declared or
determined by any court to be illegal, void or unenforceable, the illegality or
unenforceability of such provision shall have no effect upon, and shall not
impair, the enforceability or validity of any other provisions in this
Agreement.  If any of the covenants set forth in this Agreement are held to be
unreasonable, arbitrary or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area will be effective, binding and
enforceable against the Employee.
 
3


10.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.


11.           Termination.  This Agreement shall be terminated and shall have no
further force or effect if, and at such time as, the Merger Agreement is
terminated.  In the event that the Merger becomes effective and the Payment is
made to the Employee, this Agreement and the Non-compete Period herein shall
remain in effect between the parties.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


WESBANCO, INC. (“Buyer”)


ATTEST:                                                                By
/s/Todd F. Clossin
Its President / CEO


/s/ Linda M. Woodfin
Secretary






WESBANCO BANK, INC. (“Buyer”)


ATTEST:                                                                By /s/
Todd F. Clossin
Its President / CEO
/s/ Linda M. Woodfin
Secretary

 





/s/ Frank D. Martz                                            /s/ Charlotte A.
Zuschlag
Witness                                                                CHARLOTTE
A. ZUSCHLAG
 
4







